DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 05/10/2019.
Claims 1 – 15 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Craig Summerfield on March 23, 2021.

Claims:
1. (Currently Amended) A method for patching a sheet body to a target body, wherein [[the]] boundary edges of the sheet body are partially coincident with the target body, the method performed by a data processing system and comprising:
detecting all segments of the edges  that are coincident or non-coincident to the target body;
for a non-coincident segment with at least one end point which is in [[the]] an interior of the target body but not on [[the]] a sharp edge, determining [[the]] a corresponding patch position on the target body, and projecting the non-coincident segment or [[the]] a first extension on the target body; 
for a non-coincident segment with both end points on sharp edges of the target body,                    filling [[the]] an open region between the non-coincident segment and the sharp edges as an extension of [[the]] faces of the sharp edges;
combining [[the]] coincident segments and (1) the projected non-coincident segment or the first extension or (2) the non-coincident segment with the extension 
replacing one of the regions by the sheet body.

2.	(currently amended) The method of claim 1, wherein for the non-coincident segment with the at least one end point that is in the interior of the target body but not on the sharp edge, determining the corresponding patch position on the target body, and projecting the non-coincident segment or the first  extension on the target body, including:
                     projecting a smooth extension of the non-coincident segment from the at least one end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

3.	(currently amended) The method of claim 1, wherein for the non-coincident segment with the at least one end point that is in the interior of the target body but not on the sharp edge, determining the corresponding patch position on the target body, and projecting the non-coincident segment or the first extension on the target body, including:
                     projecting a smooth extension of [[the]] an adjacent boundary segment from the end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

4.	(currently amended) The method of claim 1, wherein for the non-coincident segment with the at least one end point that is in the interior of the target body but not on the sharp edge, determining the corresponding patch position on the target body, and projecting the non-coincident segment or the first extension on the target body, including:
                    for the non-coincident segment with only one of the at least one end point that is in the interior of the target body but not on the sharp edge, defining a point as [[the]] a next sharp corner point on [[the]] a target boundary from another end point of the non-coincident segment towards [[the]] a face of the end point which is in the interior of the target body but not on the sharp edge;
                       projecting the non-coincident segment onto [[the]] a target face set that contains the end point that is in the interior of the target body but not on the sharp edge, along [[the]] a direction from the other end point to the next sharp corner point.

5.	(currently amended) The method of claim 1, wherein for the non-coincident segment with the at least end point that is in the interior of the target body but not on the sharp edge, determining the corresponding patch position on the target body, and projecting the non-coincident segment or the first extension on the target body, including:
                       for the non-coincident segment with both end points in the interior of the target body but not on the sharp edge, projecting the segment onto [[the]] a target face set that contains the two end points along a target face normal.

6.	(currently amended) A data processing system comprising:
a processor; and
an accessible memory, the data processing system is configured by instructions in the accessible memory to patch a sheet body to a target body, wherein the sheet body is partially coincident with the target body, particularly, to: 
detect all segments of a boundary of the sheet body 
for a non-coincident segment with at least one end point which is in [[the]] an interior of the target body but not on [[the]] a sharp edge,  determine [[the]] a corresponding patch position on the target body, and project the non-coincident segment or a first extension on the target body; 
for a non-coincident segment with both end points on sharp edges of the target body, fill [[the]] an open region between the non-coincident segment and the sharp edges as an extension of [[the]] faces of the sharp edges;
combine the coincident segments and (1) the projected non-coincident segment or the first extension or (2) the segment with the extension to divide the target body into separate regions; and
replace one of the separate regions by the sheet body.

7.	(currently amended) The data processing system of claim 6, wherein for the non-coincident segment with the at least one end point which is in the interior of the target body but not on the sharp edge, project a smooth extension of the non-coincident segment from the at least one end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

8.	(currently amended) The data processing system of claim 6, wherein for the non-coincident segment with the at least one end point which is in the interior of the target body but not on the sharp edge, project a smooth extension of [[the]] an adjacent boundary segment from the end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

9.	(currently amended) The data processing system of claim 6, wherein for the non-coincident segment with only one of the at least one end point which is in the interior of the target body but not on the sharp edge, define a point as [[the]] a next sharp corner point on [[the]] a target boundary from another end point of the non-coincident segment towards [[the]] a face of the end point which is in the interior of the target body but not on the sharp edge; and
                       project the non-coincident segment onto [[the]] a target face set that contains the end point which is in the interior of the target body but not on the sharp edge, along [[the]] a direction from the other end point to the next sharp corner point.

10.	(currently amended) The data processing system of claim 6, wherein for the non-coincident segment with the both end points in the interior of the target body but not on the sharp edge, projecting the non-coincident segment onto [[the]] a target face set that contains the both end points along a target face normal.

11.	(currently amended) A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to patch a sheet body to a target body, wherein the sheet body is partially coincident with the target body, particularly, to: 
detect all segments of a boundary of the sheet body that are coincident or non-coincident to the target body;
for a non-coincident segment with at least one end point which is in the interior of the target body but not on [[the]] a sharp edge,  determine [[the]] a corresponding patch position on the target body, and project the non-coincident segment or a first extension on the target body; 
for a non-coincident segment with both end points on sharp edges of the target body, fill [[the]] an open region between the non-coincident segment and the sharp edges as an extension of [[the]] faces of the sharp edges;
combine the coincident segments and (a) the projected non-coincident segment or the first extension or (b) the non-coincident segment with the extension 
replace one of the separate regions by the sheet body.
 
12.	(currently amended) The computer-readable medium of claim 11, wherein for the non-coincident segment with the at least one end point which is in the interior of the target body but not on the sharp edge, project a smooth extension of the non-coincident segment from the end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

13.	(currently amended) The computer-readable medium of claim 11, wherein for the non-coincident segment with the at least one end point which is in the interior of the target body but not on the sharp edge, project a smooth extension of [[the]] an adjacent boundary segment from the at least one end point which is in the interior of the target body but not on the sharp edge onto the target body until [[the]] a boundary or a next sharp edge of the target body.

14.	(currently amended) The computer-readable medium of claim 11, wherein for the non-coincident segment with only one of the at least one end point which is in the interior of the target body but not on the sharp edge, define a point as [[the]] a next sharp corner point on [[the]] a target boundary from another end point of the non-coincident segment towards [[the]] a face of the one end point which is in the interior of the target body but not on the sharp edge; and
                       project the non-coincident segment onto [[the]] a target face set that contains the one end point which is in the interior of the target body but not on the sharp edge, along [[the]] a direction from the other end point to the next sharp corner point.

15.	(currently amended) The computer-readable medium of claim 11, wherein for the non-coincident segment with both end points in the interior of the target body but not on the sharp edge, projecting the non-coincident segment onto [[the]] a target face set that contains the both end points along a target face normal.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 6 and 11), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 16):
for a non-coincident segment with at least one end point which is in an interior of the target body but not on a sharp edge, determining a corresponding patch position on the target body, and projecting the non-coincident segment or a first extension on the target body; 
for a non-coincident segment with both end points on sharp edges of the target body, filling an open region between the non-coincident segment and the sharp edges as an extension of faces of the sharp edges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194